DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The input device will be treated as a vehicle start/stop button as described in Paragraph 0023.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 10,895,235 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application appear to be a broader version of claims 1, 9, and 17 of U.S. Patent No. 10,895,235 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to claim 1, the applicant claims “one mobile device that is not detected as being within a cabin of the vehicle”. It is not clear to the examiner how to determine whether the mobile device in within or outside the cabin of the vehicle. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
 With respect to claims 9 and 17, the applicant claims “a predefined time period for charging during keyoff”. It is not clear to the examiner what the applicant is trying to convey with said limitation. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, claims 9 and 17 will be interpreted similar to claim 1, i.e. a predetermined time period for activating a power source.
Claims 2-8, 10-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 9, and 17, respectively and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishidai et al US 2017/0253216 A1 (hence Nishidai).
In re claims 1, 9, and 17, Nishidai discloses a vehicle control system that includes a vehicle control apparatus that controls in-vehicle devices; and an electronic key and a portable device (smartphone) which are carried by a user (Abstract) and teaches the following:
an input device configured to send a vehicle activation signal responsive to an input to transition the vehicle to an on or accessory mode (Fig.1, #2, #3, and Paragraphs 0009, and 0033); and a vehicle body controller, programmed to, responsive to the input and a lack of presence of a valid key: identify whether the vehicle is paired with at least one mobile device that is not detected as being within a cabin of the vehicle, the at least one mobile device storing a key for transitioning the vehicle to the on or accessory mode (Paragraphs 0010, 0054-0055, and 0067), and if so, activate a power source within a cabin of the vehicle for up to a predefined time period since a last vehicle start (Fig.1, #1, Fig.2, #17, and Paragraphs 0009, 0034, 0054, 0057, and 0060-0063)
In re claims 2, 10, and 18, Nishidai teaches the following:
the vehicle body controller is further programmed to receive the predefined time period from the at least one mobile device (Fig.1, #2)
In re claims 3, 11, and 19, Nishidai teaches the following:
the vehicle body controller is further programmed to receive the predefined time period from a mobile device different from the at least one mobile device (Fig.1A, #3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 12-14, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishidai in view of Kim et al US 2016/0368455 A1 (hence Kim).
In re claims 4, 12, and 20, Nishidai discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
the vehicle body controller is further programmed to receive the predefined time period via Wi-Fi
Nevertheless, Kim discloses an electronic key device capable of wirelessly controlling a lock system and transmitting control authentication of a lock system (Abstract) and teaches the following:
the vehicle body controller is further programmed to receive the predefined time period via Wi-Fi (Paragraphs 0009, and 0051)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Nishidai reference to include the Wi-Fi capabilities, as taught by Kim, in order to control a vehicle lock system (Kim, Paragraph 0060).
In re claims 5, 13, and 21, Kim teaches the following:
the vehicle body controller is further programmed to receive the predefined time period via a connection to a remote server (Paragraph 0054)
In re claims 6, 14, and 22, Kim teaches the following:
an embedded modem of the vehicle, wherein the vehicle body controller is further programmed to perform the connection to the remote server using the embedded modem (Paragraphs 0009, and 0051)

Claims 7, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishidai in view of Nakamura JP 2005186636 A (The examiner has provided an English Translation and relied upon, hence Nakamura).
In re claims 7, 15, and 23, Nishidai discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
the vehicle body controller is further programmed to disable activating the power source within the cabin while the vehicle is in a plant or factory mode
Nevertheless, Nakamura discloses an in-vehicle electronic device such as a car audio device and a car navigation device, and a display stand for the in-vehicle electronic device and teaches the following:
the vehicle body controller is further programmed to disable activating the power source within the cabin while the vehicle is in a plant or factory mode (Page 2, 4th paragraph)
 It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Nishidai reference to include disabling power to the loads when the vehicle is in factory mode, as taught by Nakamura, since this is well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669